UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-30185 PRECISION AEROSPACE COMPONENTS, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Delaware 20-4763096 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 2200 Arthur Kill Road Staten Island, New York 10309-1202 (Address of Principal Executive Offices) (718)-356-1500 (Issuer’s Telephone Number, including Area Code) (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any,every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES NO Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] (Do not check if a smaller reporting company) Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.NA Number of shares outstanding of the registrant’s common stock, as of May 12, 2011:2,865,079 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets — (Unaudited) 2 Condensed Consolidated Statements of Operations — (Unaudited) 3 Condensed Consolidated Statements of Cash Flows — (Unaudited) 4 Notes to Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item3. Quantitative and Qualitative Disclosures about Market Risk 9 Item 4 Controls and Procedures 9 PART II OTHER INFORMATION Item6. Exhibits 10 Signatures 10 i PRECISION AEROSPACE COMPONENTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS March 31, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory, net Prepaid expenses Prepaid income taxes PROPERTY AND EQUIPMENT - Net OTHER ASSETS Deposits Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Line of credit LONG -TERM LIABILITIES Deferred tax liability TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Preferred Stock A $.001 par value; 7,100,000 shares authorized at March 31, 2011 and December 31, 2010; 6,462,378 shares issued and outstanding". Aggregate liquidation preference $4,750,000. Preferred Stock B $.001 par value; 2,900,000 shares authorized 0 shares issued and outstanding - - Common stock, $.001 par value; 100,000,000 shares authorized at March 31, 2011 and December 31, 2010; 2,865,079 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 PRECISION AEROSPACE COMPONENTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, TOTAL NET REVENUE $ $ TOTAL COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES General and administrative expenses Professional and consulting fees Depreciation Total Operating Expenses INCOMEBEFORE OTHER INCOME (EXPENSE) OTHER INCOME (EXPENSE) Interest expense ) INCOMEBEFORE PROVISION FOR INCOME TAXES Provision for income taxes NET INCOME APPLICABLE TO COMMON SHARES $ $ NET INCOME PER BASIC SHARES $ $ NET INCOME PER DILUTED SHARES $ $ WEIGHTED AVERAGE NUMBER OF BASIC COMMON SHARES OUTSTANDING WEIGHTED AVERAGE NUMBER OF FULLY DILUTED COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these condensed consolidated financial statements 3 PRECISION AEROSPACE COMPONENTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net incometo net cash provided by (used in) operating activities: Depreciation and amortization Inventory writedown - Deferred income taxes - Changes in assets and liabilities: Decrease (increase) in assets Decrease (increase) in accounts receivable ) ) Decrease (increase) in inventory ) Decrease (increase) in prepaid expenses ) ) Decrease (increase) in prepaid income taxes Increase (decrease) in liabilities Increase (decrease)in accounts payable and accrued expenses ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Net cash provided by (used in) investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from (payment on) line of credit ) ) Net cash provided by (used in) financing activities ) ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest paid $ $ Income taxes paid $ $
